El Juez'Asociado Se. MacLeaey,
emitió la opinión del tribunal.
'Este caso fue entablado en la Corte Municipal de Baya-món, a virtud de una acusación jurada por Jacob Marks, agente de réntas internas, en la que le imputaba a Saturnino Fernández de la firma de Sucesores de José Fernández, que és el apelante ante este tribunal, el baber infringido las Leyes de Arbitrios de Puerto Bico, porque el día 7 de octubre de 1911, el acusado Saturnino Fernández de la susodicha firma, comerciantes al por mayor de vinos y cervezas-en la ciudad de San Juan, ilegal y fraudulentamente ’ y con intención de de-fraudar al Erario de Puerto Bico, por orden suya y por orden de su empleado José Santos, vendió de su existencia de vinos en el pueblo de Toa Alta, al por mayor al comerciante al detall dé licores, Justo Pérez, con patente para la venta de licores en su tienda en el .barrio de Calateo de Toa Alta de Puerto Bico, sin que. para ello tuviese la firma de Sucesores de José Fer-nández en el pueblo de Toa Alta, la licencia prescrita por las leyes de Arbitrios de Puerto Bico, defraudando de ese modo al Erario de Puerto Bico.
- Él juicio de esta causa tuvo lugar ante la sección segunda de la Corte de Distrito de San Juan, en apelación, el día 19 de julio de 1912, para cuy-a-fecha-estaba señalada la vista de dicho caso, y la corte, después de considerar la prueba, de-claró al acusado culpable del delito que se le imputaba y le condenó a pagar una multa de $100 y las costas, o en defecto cíe la misma, a sufrir un día de prisión por cada $5 de multa y costas que dejara de satisfacer.
Contra esta sentencia el acusado interpuso en 19 de julio de 1912 por medio de su abogado, Francisco Soto Eras, re-curso de apelación para ante este tribunal. Aparece en los autos una exposición del caso y un pliego de excepciones, que *115han sido debidamente aprobados por lá corte inferior. Él apelante también bá'presentado.sn alegato ante esta córte.'
Uno- de los fundamentos que" se alegan en apoyo'de ésta apelación, es qne la sentencia es insuficiente. El fallo y sentencia de la corte inferior, según aparecen en la página' 2 de los autos, son como sigue:
“Fallo y Sentencia. No. 2821. El Pueblo de Puerto Rico v. Saturnino Fernández. Infracción de la Ley de Arbitrios de Puerto Rico. Siendo hoy, 19 de julio de 1912, el día señalado para la vista de este caso, comparecieron ambas partes, debidamente representadas, y anunciaron estar listas para el acto. La corte, después de vista la prueba practicada en debida forma,# declara al acusado culpable y le impone $100 de multa y las costas y, en defecto de pago, a sufrir un día de cárcel por cada $5 que deje de satisfacer y las costas.”
Esta sentencia es evidentemente insuficiente, porque en ella no se determina el delito por el cual se declaró culpable al acusado. El Pueblo v. Campos, 17 D. P. R., 1190; El Pueblo v. Campos, 17 D. P. R., 1194.
En una causa criminal, la sentencia debe determinar el delito del cual se declaró culpable al acusado, ya de modo es-^ pecífico o de manera-tal que pueda diclio delito aparecer de otras partes de los autos. “Certum est cjiiod certum reddi I potest.” Tanto en-la ley común como 'abora, el estatuto, se exige generalmente que la sentencia especifique de modo con-ciso e inteligible el delito por el- cual se declaró culpable al [acusado. Cuando de la transcripción de autos aparecen los [elementos y la naturaleza del delito que ba de determinarse [de un examen que se baga de la acusación, y dicba transcrip-Ición bace referencia al veredicto emitido contra el acusado, o jexpresa que el referido acusado ba sido .condenado o declarado fculpable por un determinado delito, el cual se menciona de ■nodo específico, la descripción de dicbo delito es suficiente.
I No aparece nada en la sentencia en este caso que baga Beferencia directa.o indirectamente a ninguna otra parte del écord. Véanse los dos casos .citados- anteriormente del tomo *11617, D. P. R., y los de Sandy White v. United States, 164 U. S., 102; Pointer v. United States, 151 U. S., 396; People v. Douglass, 87 Cal., 281; y también el tomo 12 de Cyc., p. 786.
El Fiscal, tanto en su alegato escrito como en el informe oral, confiesa francamente el error que aparece en los autos y solicita la revocación de la sentencia. Por las razones expre-sadas debe revocarse' la sentencia y devolverse el caso a la corte sentenciadora para que adopte los demás procedimien-tos que sean compatibles con los principios enunciados en esta opinión.'

Revocada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.